ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/8/22 wherein claims 1 and 16 were amended and claims 2-15, 36, and 37 were canceled.  The Examiner acknowledges the substitute specification filed 8/8/22.
	Note(s):  Claims 1 and 16-35 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 8/8/22 to the rejection of claims 1, 16, 36, and 37 made by the Examiner under 35 USC 112 first, second, and fourth paragraph rejections have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Thus, the outstanding rejections are WITHDRAWN.  

WITHDRAWN CLAIMS
Claims 17-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

ALLOWABLE CLAIMS
Claims 1 and 16 are allowable over the prior art of record.  

COMMENTS/NOTES
It should be noted that no prior art is cited against claims 1 and 16.  The claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the compound of independent claim 1.  The closest art is that of Olsen et al (US 2010/0297009) which is directed to structurally similar structures.

The withdrawn claims (17-35) were not rejoined with the allowable product of independent claim 1 because neither of independent claims 17 nor 23 are of the same scope as independent claim 1.  As a result, a written communication is being mailed to give Applicant the opportunity to amend independent claim 23 which is directed to a method of generating an image.  Independent claim 23 is of a broader scope than independent claim 1.  However, it is duly noted that one of the species listed in claim 35 overlaps with that of independent claim 1.  Thus, Applicant may want to consider amending independent claim 23 to be of the same scope as independent claim 1 and canceling the claims that do not read on the allowable product, independent claim 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 10, 2022